

116 HR 3598 IH: Protecting Our Wellbeing by Expanding Russian Sanctions Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3598IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Keller introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expand the Protecting Europe’s Energy Security Act of 2019 and require the reinstatement of sanctions waived with respect to Nord Stream 2 AG and corporate officers of Nord Stream 2 AG.1.Short titleThis Act may be cited as the Protecting Our Wellbeing by Expanding Russian Sanctions Act or the POWERS Act. 2.Expansion of protecting Europe’s Energy Security Act of 2019Section 7503(a)(1)(B) of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) is amended—(1)in clause (iv), by striking ; or and inserting a semicolon;(2)in clause (v), by striking ; and and inserting ; or; and(3)by adding at the end the following:(vi)engaged in any transaction with any foreign person described in any of clauses (i) through (v); and.3.Reinstatement of waived sanctionsAny sanctions under section 7503 of the Protecting Europe’s Energy Security Act of 2019 (title LXXV of Public Law 116–92; 22 U.S.C. 9526 note) or any other provision of law waived with respect to Nord Stream 2 AG or any corporate officer of Nord Stream 2 AG before the date of the enactment of this Act—(1)shall be reinstated; and(2)notwithstanding subsection (f) of that section, may not be waived except pursuant to an Act of Congress.